Order vacating judgment dismissing complaint and granting new trial unanimously affirmed, with ten dollars costs and disbursements, upon authority of Atkinson v. Atkinson (217 App. Div. 96). If the Illinois decree of divorce obtained by defendant was set aside and nullified on plaintiff’s petition, and without notice to defendant or his attorneys in Illinois, the defendant, if so advised, and on proper proof, may obtain at Special Term a stay of the new trial of this action pending his application to vacate or review the nullifying decree in Illinois. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ.